OliveR, Chief Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement upon stipulation reading as follows:
1. That tbe merchandise and tbe issues involved in tbe above-entitled appeal for reappraisement are tbe same in all material respects as those involved in United States v. Gitkin Co., A.R.D. 132, and that tbe record in tbe cited case may be incorporated in tbe record herein.
2. That at tbe time of exportation of tbe merchandise involved herein, tbe prices at which such or similar merchandise was freely offered for sale to all purchasers in tbe principal markets of tbe country of exportation for exportation to tbe United States, in tbe usual wholesale quantities and in tbe ordinary course of trade including tbe cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing tbe merchandise in condition packed ready for shipment to tbe United States, were tbe appraised per se unit values, exclusive of tbe amounts described on tbe invoice under tbe beading “Actual Charges”.
3. That tbe involved merchandise was entered, or withdrawn from warehouse, for consumption on or after February 27, 1958, and is not identified in the Final List published by tbe Secretary of tbe Treasury pursuant to tbe Customs Simplification Act of 1956 (T.D. 54521).
On the agreed facts, I find that export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the values of the merchandise involved and that such values were the appraised per se unit values, exclusive of the amounts described on the invoice under the heading “Actual Charges.”
Judgment will issue accordingly.